Citation Nr: 1643189	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  15-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back condition and, if so, whether service connection for a lumbar spine disorder is warranted.

2.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection for an acquired psychiatric disorder to include PTSD and multiple personality disorder is warranted.

3.  Whether new and material evidence has been received to reopen the claim of service connection for alcohol abuse and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle condition.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle condition.
REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board recognizes that the Veteran has claimed entitlement to service connection for PTSD.  In this regard, the Agency of Original Jurisdiction (AOJ) had previously denied his claim for entitlement to service connection for PTSD and a back condition in an October 2009 rating decision.    The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.   Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c) (2015).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.   In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim have been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder, which includes consideration of all diagnosed psychiatric disorders. 

In May 2016, the Veteran's attorney submitted additional evidence in support of his claims. This evidence was also accompanied by a waiver of AOJ consideration.  See 38 C.F.R. § 20. 1304 (c) (2015).   The Board may therefore properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's decisions as to the petitions to reopen claims for service connection for a back condition, a right ankle condition, a left ankle condition, PTSD and alcohol abuse, as well as the claims for service connection for an acquired psychiatric disorder and alcohol abuse, are detailed below.  The reopened claim for service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in October 2009, the RO denied the Veteran's claim of entitlement to service connection for a back condition.

2.  Evidence added to the record since the last final denial in October 2009 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.

3.  In a final decision issued in October 2009, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

4.  Evidence added to the record since the last final denial in October 2009 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

5.  Resolving all doubt in favor of the Veteran, his current acquired psychiatric disorder, namely depressive disorder not otherwise specified (NOS) had its onset during active service.

6.  In a final decision issued in October 2009, the RO denied the Veteran's claim of entitlement to service connection for alcohol abuse.

7.  Evidence added to the record since the last final denial in October 2009 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for alcohol abuse.

8.  The evidence of record is in equipoise as to whether the Veteran's alcohol abuse is related to his now service-connected depressive disorder NOS.

9.  In a final decision issued in October 2009, the RO denied the Veteran's claim of entitlement to service connection for a right ankle condition.

10.  Evidence added to the record since the last final denial in October 2009 is cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle condition.

11.  In a final decision issued in October 2009, the RO denied the Veteran's claim of entitlement to service connection for a left ankle condition.

12.  Evidence added to the record since the last final denial in October 2009 is cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle condition.




CONCLUSIONS OF LAW

1.  The October 2009 decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The October 2009 decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.           § 3.156(a) (2015). 

5.  Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, namely depressive disorder NOS, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015). 

6.  The October 2009 decision that denied the Veteran's claim of entitlement to service connection for alcohol abuse is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a alcohol abuse.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

8.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for alcohol abuse as secondary to the now service-connected depressive disorder NOS have been met.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304, 3.310 (2015).

9.  The October 2009 decision that denied the Veteran's claim of entitlement to service connection for a right ankle condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

11.  The October 2009 decision that denied the Veteran's claim of entitlement to service connection for a left ankle condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

12.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a back condition, PTSD and alcohol abuse, as well as its decision to award service connection for an acquired psychiatric disorder and alcohol abuse as secondary to an acquired psychiatric disorder are completely favorable, no further action is required to comply with the VCAA and implementing regulations.   

Relevant to the petitions to reopen the claims for service connection for a right ankle condition and a left ankle condition adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, an April 2012 letter, sent prior to the March 2013 rating decision, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claims.  This letter also informed the Veteran that his claims had been previously denied and the bases for such denial.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

In addition, neither the Veteran nor his attorney has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  In December 2014, the Veteran submitted authorization forms for several private providers.  VA attempted to obtain these identified records on two occasions in January 2015 without a response.  A January 2015 response from the Down River Health Clinic indicates that there were no records found.  The Veteran was notified in a January 2015 letter that VA had requested copies of his identified treatment records and was strongly encouraged to contact the health care providers to ensure that the needed records were forwarded to VA.  However, the Veteran did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  Therefore, as the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals.  Even so, he was afforded VA examination in November 2014 to assess his claimed right ankle condition and left ankle condition.  As discussed below, new and material evidence has not been presented and, thus, the adequacy of such examination is moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that the issue of adequacy of a VA examination provided in connection with a claim to reopen is moot once the Board finds that new and material evidence has not been presented because VA's duty to assist the Veteran has been extinguished); see also Scott, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

An alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service connected disability can be service connected for compensation.  Allen v. Principi, 237 F.3d 1368, 1376, 1381 (Fed. Cir. 2001) (explaining that 38 U.S.C.A.   § 1110 does not preclude compensation for an alcohol or drug abuse disability acquired on a secondary service connection basis).   A veteran must adequately establish that, through clear medical evidence, an alcohol or drug abuse disability is secondary to or caused by a primary service connected disorder and not due to willful wrongdoing.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.   The term "primary" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.   Id.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Petitions to Reopen Claims for Service Connection PTSD and Alcohol Abuse

The Veteran previously claimed entitlement to service connection for PTSD and alcohol abuse in April 2009.  Of record at the time of the October 2009 rating decision were the Veteran's service treatment records, VA treatment records dated through October 2009, and an August 2009 notice that he had failed to appear for his scheduled examination.  The RO noted that there the evidence did not show a diagnosis of PTSD that met all of the diagnostic criteria as stated in the Diagnostic and Statistical Manuel of Mental Disorders and that that service connection for substance abuse is considered willful misconduct.  Therefore, the RO determined that the evidence of record did not show a confirmed diagnosis of PTSD which would permit a finding of service connection and that substance abuse is defined by law as willful misconduct.

In October 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for PTSD and alcoholism was received until February 2012, when VA received his petitions to reopen such claims.  Therefore, the October 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of the appeal period stemming from the October 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the October 2009 rating decision consists of VA treatment records dated through December 2014, various private treatment records and a December 2014 VA mental disorder DBQ report.  In addition, a private September 2013 opinion found that the Veteran's depression, psychosis, alcohol dependence, and paranoia developed while he was in the service and that his alcohol abuse is secondary to his psychiatric symptomatology.  The Veteran has submitted more detailed stressor statements regarding his claimed PTSD.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of a November 2014 DBQ report, the Board finds that the evidence received since the October 2009 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims of service connection.  See 38 C.F.R.              § 3.156(a).  In this regard, the Veteran's claim for PTSD was denied because the evidence of record did not establish a currently diagnosed disability.  In addition his claim for alcohol abuse was denied as it was considered to be willful misconduct.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for PTSD and alcohol abuse are reopened.

Service treatment records document complaints of sadness, insomnia, guilty feelings and decreased energy as well as an assessment of suspect reactive depression in October 2005.  An October 2006 Notification of Separation Proceedings recommended that the Veteran be discharged from service due to alcohol abuse rehabilitation failure and a pattern of misconduct.  A November 2006 Narrative Summary indicates that the Veteran had been admitted to the mental heath unit subsequent to a suicide attempt (cutting wrists bilaterally with scissors) following a night of drinking.  Assessments of alcohol dependence and dysthymic disorder (depressive neurosis) were made in November 2006.  There were multiple other references to alocohol use.

A September 2013 private opinion from H. H., a psychologist, detailed the Veteran's in-service history of suicide attempts and alcoholism and noted that there was a body of literature citing that traumatic events are common for patients with substance use and that they were often associated with the development of depression.  Following an examination and a review of the Veteran's records, a diagnosis of depressive disorder NOS was made.  The psychologist opined that the Veteran's mental health issues developed while in service and continued to exacerbate following his separation from service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

In sum, the record contains one competent opinion indicating that the Veteran's current acquired psychiatric disorder had its onset during service.   As the medical opinion evidence on the question of nexus between current acquired psychiatric  disorder and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current acquired psychiatric disorder had its onset during his service.  The Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder, namely depressive disorder NOS, are met.  See 38 C.F.R.        § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.

With regards to the claimed alcohol abuse, the Veteran has generally alleged that it was caused or aggravated by his now service-connected depressive disorder NOS.  The September 2013 private opinion from Dr. H. H. indicated that the Veteran's self-medicating with substance use was more likely than not aggravated by the pain and discomfort from his depression that began in military service and continued to the present.  While the December 2014 VA examiner provided a negative etiological opinion for the Veteran's alcohol abuse disorder, such opinion was provided for direct service connection only.  No other competent medical opinions have been submitted.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for alcohol abuse as secondary to depressive disorder NOS is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Gilbert, supra. 

D.  Petition to Reopen Claim for Service Connection for a Back Condition

The Veteran previously claimed entitlement to service connection for a back condition in April 2009.  Of record at the time of the October 2009 rating decision were the Veteran's service treatment records, VA treatment records dated through October 2009, and an August 2009 notice that he had failed to appear for his scheduled examination.  The RO noted that the record did not establish a current chronic disability of the back.  Therefore, the RO determined that service connection for a back condition was not warranted as the record did not establish a chronic disability.  

In October 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for a lumbar strain was received until February 2012, when VA received his petitions to reopen such a claim.  Therefore, the October 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the October 2009 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Evidence received since the October 2009 rating decision consists of VA treatment records dated through December 2014, various private treatment records and a November 2014 back Disability Benefits Questionnaire (DBQ) report.  The November 2014 VA back DBQ report reflects a diagnosis of a lumbosacral strain.  The Veteran has submitted more detailed statements regarding his claimed back condition.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno, supra.

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of a November 2014 DBQ report, the Board finds that the evidence received since the October 2009 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R.             § 3.156(a).  In this regard, the Veteran's claim for a back condition was denied because the evidence of record did not establish a currently diagnosed disability.  Moreover, while the VA examiners offered a negative opinion, such addresses the etiology of the Veteran's claimed back condition, and, as such, offers a more complete view of the disorders.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back condition is reopened.

C.  Petition to Reopen Claims for Service Connection for Right Ankle Condition and Left Ankle Condition

The Veteran previously claimed entitlement to service connection for a right ankle condition and a left ankle condition in April 2009.  Of record at the time of the October 2009 rating decision were the Veteran's service treatment records, VA treatment records dated through October 2009, and an August 2009 notice that he had failed to appear for his scheduled examination.  The RO noted that the record did not establish a current chronic disability of the right ankle or left ankle.  Consequently, the RO determined that service connection for a right ankle condition and a left ankle condition was not warranted as the record did not establish a chronic disability.  

In October 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for a right ankle condition and a left ankle condition was received until February 2012, when VA received his application to reopen such claims.  Therefore, the October 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for a right ankle condition and a left ankle condition were received prior to the expiration of the appeal period stemming from the October 2009 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

In this regard, the Board again notes that the Veteran's claim for service connection for a right ankle condition and a left ankle condition were previously denied as the record did not establish a currently diagnosed condition.  The newly received evidence likewise fails to demonstrate such a diagnosis.

Evidence received since the October 2009 decision consists of VA treatment records dated through December 2014, various private treatment records and a November 2014 ankle DBQ report.  The November 2014 VA examination showed a normal ankle examination.  Additionally, while the Veteran has submitted additional statements regarding his claimed right ankle condition and left ankle condition during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the September 2009 rating decision.  Specifically, he simply continues to contend that his right ankle condition and left ankle condition are related to service, to include by way of physical activity.

Therefore, the Board finds that the evidence received since the October 2009 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for a right ankle condition and a left ankle condition.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeals must be denied.


ORDER

As new and material evidence has been received to reopen a claim for service connection for a back condition, the appeal is granted to this extent, only.

As new and material evidence has been received to reopen a claim for service connection for PTSD, the appeal is granted to this extent, only.

Service connection for an acquired psychiatric disorder, namely depressive disorder NOS, is granted. 

As new and material evidence has been received to reopen a claim for service connection for alcohol abuse, the appeal is granted to this extent, only.

Service connection for alcohol abuse as secondary to service-connected depressive disorder NOS, is granted. 

New and material evidence not having been received, the claim for service connection for a right ankle condition is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for a left ankle condition is not reopened; the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran contends that his currently diagnosed lumbar spine disorder is the result of service.  Specifically, he contends that he suffered a lumbar strain during physical training during service.  Service treatment records refect complaints of an injured back from doing aerobics and an assessment of a lumbar strain in January 2006.  A January 2006 duty status memorandum indicates that the Veteran had been diagnosed as having a lumbar herniated disc while complaints of lower back pain after working out at the gym were noted in February 2006.  He also complained of back pain at service discharge.  A December 2014 VA examiner opined that the Veteran's current lumbar strain was less likely related to service as there was no documentation of recurrent back pain in the service treatment records and he was unable to locate any treatments of low back pain immediately following service.  However, this opinion appears to be based on an inaccurate factual premise, as the service treatment records document multiple complaints of back pain between January 2006 and discharge.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Moreover, the examiner did not address the Veteran's reports of this lumbar spine symptoms 
began in service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Therefore, an addendum opinion should be obtained on remand.  

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claimed on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

On remand, updated records dated after December 2014 to the present should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from December 2014 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the December 2014 VA examiner for an addendum opinion as to the etiology of the claimed lumbar spine and bilateral ankle  disorders.   If the examiner who drafted the December 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's lumbar spine disorder is related to his military service, to include any physical activity performed in service?  In offering such opinion, the examiner should specifically consider the assessment of a lumbar strain in January 2006, reports of a diagnosed lumbar herniated disc in January 2006, complaints of lower back pain in February 2006, and complaints of back pain at service discharge.

b) If arthritis has been diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., December 2007)?   If so, what were the manifestations? 

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


